Case: 12-15376   Date Filed: 02/27/2013   Page: 1 of 8

                                                          [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-15376
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:11-cv-00558-WSD



CHET HERYTEK,

                                                           Plaintiff - Appellant,

                                   versus

MOMENTIVE PERFORMANCE MATERIALS USA, INC.,

                                                                     Defendant,

JOHN DOE 1-5,
MOMENTIVE SPECIALTY CHEMICALS, INC.,

                                                        Defendants - Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                             (February 27, 2013)

Before TJOFLAT, CARNES, and PRYOR, Circuit Judges.

PER CURIAM:
                Case: 12-15376        Date Filed: 02/27/2013      Page: 2 of 8

       Chet Heretyk 1 was seriously injured when a gust of wind blew him off the

top of a trailer. He contends that Momentive Specialty Chemicals, Inc., parked the

trailer in a location where it was unusually exposed to the wind and negligently

failed to safeguard him against that danger.

                                                I.

       Heretyk worked as a truck driver for Enterprise Transportation Company. 2

On January 17, 2010 Enterprise sent Heretyk to Momentive’s manufacturing

facility in Forest Park, Georgia to pick up a tank wagon trailer that was loaded with

chemicals and told him to transport it to Indiana. When Heretyk arrived at

Momentive’s facility, he noticed that the trailer he was supposed to transport was

parked in a different place than the normal “staging area” where trailers were

usually parked in preparation for moving. Instead of being parked in an open area

next to the other trailers that were waiting to be picked up, the trailer was parked

parallel to a building. The rear of the trailer was sticking out past the edge of the




       1
         The spelling of Heretyk’s name is inconsistent in the record. We use the spelling that
he gave during his deposition.
       2
        Because Momentive moved for summary judgment, we present the facts in the light
most favorable to Heretyk. See Univ. of Ala. Bd. of Trs. v. New Life Art, Inc., 683 F.3d 1266,
1271 (11th Cir. 2012) (stating that when reviewing a district court’s order on summary judgment,
we view the evidence in the light most favorable to the non-moving party).
                                                     2
                 Case: 12-15376        Date Filed: 02/27/2013         Page: 3 of 8

building and protruding into an alleyway that ran perpendicular to the side of the

trailer.3

       Heretyk approached the trailer to conduct a pre-trip inspection, as required

by federal regulations and Enterprise’s policy. As part of the inspection, he was

supposed to inspect the valves on top of the tank to make sure that they were all

closed. To do that, he had to climb a ladder that was attached to the trailer and

then walk along a narrow catwalk at the top of the trailer. Enterprise’s policy did

not require—and its drivers typically did not use—any personal protective

equipment during the pre-trip inspection except for shoes, a hard hat, safety

goggles, and gloves.

       Heretyk was wearing only that safety equipment when he climbed on top the

trailer. As he walked from the front to the rear of the trailer along the catwalk

about 12–13 feet above the ground, Heretyk walked past the edge of the building

and a strong gust of wind came through the alleyway, causing him to lose his

balance and fall to the ground. He suffered serious injuries to his back, ribs, pelvis,

and feet from the fall. He has no memory of the fall or the early stages of his

recovery.

       3
          Momentive contends, and the district court found, that no evidence in the record
supported the inference that the trailer was protruding past the edge of the building and into the
alley. We disagree. Heretyk testified that: “[T]his trailer was out in the open by the corner of
the building. And one thing I didn’t notice was the part of the trailer was a little behind the
building.” There is also testimony that the trailer was parked parallel to a building with the rear
of the trailer near the alley at the edge of the building. From that evidence, a jury reasonably
could infer that the rear of the trailer was protruding past the edge of the building into the alley.
                                                      3
              Case: 12-15376     Date Filed: 02/27/2013   Page: 4 of 8

      Heretyk sued Momentive in Georgia state court, alleging that it was

negligent because it failed to safeguard him against the danger of falling caused by

the way the trailer was parked. Momentive removed the case to federal court and

moved for summary judgment, contending that it did not owe Heretyk a duty to

safeguard him from falling off the trailer. The district court granted Momentive’s

motion and this is Heretyk’s appeal.

                                         II.

      We review de novo a district court’s decision to grant summary judgment,

viewing the evidence and drawing all inferences in the light most favorable to the

non-moving party, who in this case is Heretyk. Univ. of Ala. Bd. of Trs. v. New

Life Art, Inc., 683 F.3d 1266, 1271 (11th Cir. 2012). Summary judgment is

appropriate “if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). “[T]he burden on the moving party may be discharged by showing—that is,

pointing out to the district court—that there is an absence of evidence to support

the nonmoving party’s case.” Celotex Corp. v. Catrett, 477 U.S. 317, 325, 106
S. Ct. 2548, 2554 (1986) (quotation marks omitted).

      To prevail on his negligence claim, Heretyk must prove four elements: (1)

duty; (2) breach of duty; (3) causation; and (4) damages. Rasnick v. Krishna

Hospitality, Inc., 713 S.E.2d 835, 837 (Ga. 2011). The district court granted


                                               4
               Case: 12-15376     Date Filed: 02/27/2013    Page: 5 of 8

summary judgment to Momentive because it concluded that Momentive had shown

that there was no genuine issue of material fact as to whether it owed a duty to

safeguard Heretyk from falling off the trailer. Heretyk, however, contends that

Momentive owed him a duty because he was an invitee on premises that were

owned or occupied by Momentive. Momentive concedes that Heretyk was an

“invitee” on property under its control at the time he fell from the trailer.

      Under Georgia law, “an owner or occupier of land . . . is liable in damages to

[an invitee] for injuries caused by his failure to exercise ordinary care in keeping

the premises and approaches safe.” Ga. Code Ann. § 51-3-1. An owner or

occupier of land, however, “is not an insurer of an invitee’s safety.” Gaydos v.

Grupe Real Estate Investors, 440 S.E.2d 545, 547 (Ga. Ct. App. 1994). As a result,

“an invitee must exercise ordinary care to avoid the consequences of any such

negligence on the part of an owner/occupier, and the failure to do so bars an

invitee’s recovery.” Id. And an owner or occupier of land has no duty to warn an

invitee about dangerous conditions on the land unless the owner or occupier “ha[s]

actual or constructive knowledge of a dangerous condition and . . . [the invitee], in

the exercise of ordinary care, lack[s] knowledge of the dangerous condition.”

Whitley v. H & S Homes, LLC, 632 S.E.2d 728, 729 (Ga. Ct. App. 2006). The

rule requiring that the invitee lack knowledge of the dangerous condition exists

because “[t]he true basis for an owner’s liability is his superior knowledge of the


                                               5
              Case: 12-15376     Date Filed: 02/27/2013   Page: 6 of 8

existence of a condition that could subject his invitees to an unreasonable risk of

injury.” Id. (quoting Garrett v. Hanes, 616 S.E.2d 202, 204 (Ga. Ct. App. 2005)).

      Heretyk admits that at the time of the accident he knew that climbing to the

top of a trailer and walking along the catwalk was dangerous. In his deposition, he

acknowledged that “you could get killed if you fell off” the top of the trailer. He

also stated that there “always exists” a risk of injury when working at a height of

12–13 feet above the ground. The fact that Heretyk knew of that danger normally

would mean that Momentive had no duty to safeguard him against it. See Barnes

v. Morganton Baptist Ass’n, 703 S.E.2d 359, 361–62 (Ga. Ct. App. 2010) (holding

that a landowner owed no duty to safeguard against falling from a retaining wall

when an invitee knew that falling from the wall was dangerous).

      Heretyk claims, however, that he did not know that part of the trailer was

protruding past the edge of the building, which exposed it to the wind. He

contends that the way the trailer was parked created a “unique hazard” of which

Momentive had “superior knowledge,” giving rise to a duty to safeguard under

Georgia law. See, e.g., Dickerson v. Guest Services Co. of Va., 653 S.E.2d 699,

700 (Ga. 2007) (“[A] proprietor may be liable only if he had superior knowledge of

a condition that exposed an invitee to an unreasonable risk of harm.”) (emphasis

added and quotation marks omitted); Tyree v. Westin Peachtree, Inc., 735 S.E.2d
127, 130 (Ga. Ct. App. 2012) (holding that summary judgment is inappropriate in a


                                             6
               Case: 12-15376     Date Filed: 02/27/2013    Page: 7 of 8

premises liability case when “[t]he evidence . . . raise[s] a factual question as to

whether [the defendant] had superior knowledge of the alleged defect”).

      Momentive argues that Heretyk has not shown a genuine issue of material

fact as to whether it had superior knowledge of the added danger because of where

the trailer was parked. We agree. In his reply brief, Heretyk cites the following

evidence of Momentive’s knowledge of the danger: (1) a Momentive employee

parked the trailer; and (2) that employee had driven through the alley shortly

before Heretyk began the pre-trip inspection and knew it was windy. Viewed in

the light most favorable to Heretyk, that evidence suggests only that a Momentive

employee knew where the trailer was parked and knew that it was windy in the

alley near the trailer. There is no evidence that the employee observed that part of

the trailer was protruding into the alley and no evidence that the employee knew

that any part of the trailer was especially exposed to the windy conditions.

Accordingly, the evidence does not create a genuine issue of material fact about

whether Momentive through an employee had superior knowledge of the added

danger because of where the trailer was parked. There is also no evidence that

Momentive would have discovered that danger through the exercise of reasonable




                                               7
                 Case: 12-15376       Date Filed: 02/27/2013        Page: 8 of 8

care. For that reason, Momentive had no duty to safeguard Heretyk against the

danger of falling off the trailer, and it was entitled to summary judgment. 4

       Heretyk suggests that the contract between his employer and Momentive

created a duty to provide him with personal protection equipment when he was

conducting his pre-trip inspection. Under Georgia law, however, breach of a

contractual duty generally cannot give rise to a tort claim. See Walton Elec.

Membership Corp. v. Snyder, 508 S.E.2d 167, 168 (Ga. 1998). Although Georgia

courts have recognized certain limited exceptions to that rule, see id. at 168–69,

Heretyk does not cite any authority, and we have not found any, that creates an

exception applicable to the facts of this case. In the absence of a genuine issue of

material fact about whether Momentive owed Heretyk a duty to safeguard him

from falling off the trailer, Momentive was entitled to summary judgment.

       AFFIRMED.




       4
         Because we conclude that Momentive had no duty to safeguard Heretyk against the
danger of falling off the trailer, we do not address Momentive’s alternative argument that it is not
liable because Heretyk voluntarily assumed the risk. We also do not consider Heretyk’s
argument that the district court improperly excluded the deposition testimony of his proposed
expert witness on the standard of care. That evidence goes to breach of duty and would not
affect our conclusion that Momentive owed Heretyk no duty.
                                                     8